Citation Nr: 1546581	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  07-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee disability, other than limitation of right knee flexion, currently rated 20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for limitation of right knee flexion.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel



INTRODUCTION

The Veteran had active service from July 1968 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that denied an increase in a 20 percent rating for a right knee disability (postoperative residuals of an arthrotomy of the right knee).

In March 2011, the Board remanded this appeal for further development and in September 2011, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Order, the Court granted a Joint Motion for Remand, and vacated the Board's September 2011 decision, and remanded the matter to the Board for development consistent with the Joint Motion for Remand.

The Board again remanded the claim for further development in March 2013.  During the pendency of the appeal, the RO granted a separate 10 percent evaluation for the Veteran's limitation of flexion of the right knee, effective October 29, 2014.  Thereafter, the case was returned to the Board for further appellate review.  The Board finds that the March 2013 remand instructions were substantially complied with.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1.  The Veteran's right knee disability, other than limitation of flexion, is manifested by moderate lateral instability, with arthritis but no limitation of extension.

2.  The Veteran's right knee is functionally limited to flexion to 70 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee disability, other than limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5261 (2015).

2.  The criteria for a rating in excess of 10 percent for limitation of right knee flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.159 (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased evaluation for the Veteran's right knee disability, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2007 rating decision represented the initial adjudication of the pertinent claim after issuance of the letter.  Hence, the March 2007 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

The Board notes that the rating issue as to limitation of right knee flexion is a component of the increased rating claim from which this appeal originates.  Consequently, the March 2007 letter suffices as the pre-adjudication notice to the limitation of flexion portion of the appeal.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including VA treatment records and private treatment records. 

VA examinations for the right knee were conducted in March 2007, April 2011, and October 2014.  The Board has reviewed the reports of those examinations and finds that they are adequate.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.

Background

A January 2007 statement from C. Vasilakis, M.D., indicated that the Veteran was status post arthrotomy and partial meniscectomy on the medial side and that he had developed pain and soreness in his right knee.  Dr. Vasilakis reported that examination of the Veteran's right knee revealed no knee effusion and that there was pain with range of motion.  Dr. Vasilakis stated that the Veteran's right knee would give away on occasion.  It was noted that X-rays revealed chondrocalcinosis of the lateral meniscus and early osteoarthritis.  Dr. Vasilakis commented that he felt the Veteran would benefit from a higher disability evaluation of 30 percent.  Dr. Vasilakis stated that even though the Veteran did not have significant subluxation or instability of his right knee, clinically he had continued pain and soreness. 

A March 2007 VA orthopedic examination report documented the Veteran's complaint that his right knee hurt all the time.  He described the severity of the pain as a seven to eight on a scale of zero to ten, and stated that his right knee hurt daily for hours throughout the day.  He reported that damp and cold weather, as well as a squatting position, would aggravate his right knee and that moist heat or elevation would alleviate his pain. The Veteran indicated that he was not taking any medication for the pain, but stated that his private physician had given him a steroid injection.  He reported that he used an over-the-counter sleeve on occasion.  It was noted that the Veteran had a history of two knee surgeries in 1966 while in high school and in 1969 while in the military. 

The Veteran indicated that he worked for the Post Office.  He stated that he sorted mail and performed distribution clerk duties.  He reported that he was not on his feet all day and that he could sit and stand at will.  The Veteran stated that work was not a problem, but that he was not involved in any sports because of his right knee. He indicated that he was independent in his activities of daily living, but stated that he performed no physical work around the house. 

The examiner reported that the Veteran's ambulation, overall, was normal.  The examiner stated that the Veteran entered the office with an antalgic gait, but that he left the hospital with a normal gait and speed.  It was noted that the Veteran was not using any assistive devices at the time of the examination.  The examiner indicated that the Veteran had palpable crepitus in the right knee as he ascended from a full squatting position, but that passively, he had very mild crepitus.  The examiner reported that there was no effusion in the Veteran's right knee joint and that he had some tenderness along the medial joint line.  It was noted that an old medial surgical scar was not tender.  The examiner stated that ligament manipulations were stable and that no laxity was noted.  The examiner remarked that the Veteran's right knee joint, overall, was felt to be stable. 

As to range of motion of the Veteran's right knee, the examiner indicated that flexion was to 130 degrees and that extension was full at 0 degrees.  The examiner reported that with repeated active range of motion testing, the Veteran complained of a pain flare-up at 110 degrees while weight bearing, but that there was no pain flare-up with passive range of motion of the right knee.  The examiner indicated that in terms of activities of daily living, the Veteran reported that he had achiness throughout the day.  The examiner remarked that the Veteran's right knee disability did not affect his job and that his major functional impact was chronic achy joint pain.  The examiner commented that he would have obtained X-rays for the examination, but that the Veteran just underwent X-rays in January by his private orthopedic physician and reported that the physician sent a letter to the RO; the examiner noted that he had not seen the private studies.  The examiner indicated that the Veteran also stated that his physician provided a medical opinion as to the condition of his right knee, which the examiner had not seen.  The diagnoses were right knee chondrocalcinosis and right knee tricompartment degenerative joint disease. 

The April 2011 VA orthopedic examination report noted the Veteran's complaint that his right knee hurt, that his right knee made a squishy sound if he would bend down, and that he would have an occasional pop or click noise.  He indicated that his right knee felt like it wanted to give out.  He reported that he had undergone past joint aspiration, as well as steroid injections, by a private physician several years ago and that such treatment helped temporarily.  The Veteran stated that he would take Excedrin occasionally, which did seem to help.  It was noted that the Veteran wore a Neoprene sleeve daily and at work to help support his knee.  The Veteran described the severity of his right knee pain as an eight on a scale of zero to ten.  He stated that he would have good and bad days, but that he did have some pain and discomfort daily in his right knee.  The Veteran reported that his right knee would be stiff in the morning, but that it would loosen up as he moved about.  He reported that precipitating factors were squatting down or walking or standing for long periods.  He remarked that he would walk a mile three times a week.  The Veteran stated that the walking would aggravate his right knee. 

As to whether pain or weakness significantly limited the Veteran's functional ability during flare-ups or when his right knee was used repeatedly, the examiner indicated that it seemed that the Veteran had more pain, but that he still remained independent in activities of daily living and that he was able to work every day at his job at the Post Office.  The Veteran reported that he worked at the Post Office and that he performed sorter and distribution clerk duties in a large postal warehouse-type setting.  He related that he was up and down all day, but that he did not really stand all day.  The Veteran remarked that he had worked for the Post Office for thirty-nine years and that he hoped to retire in October 2011. 

The examiner reported that the Veteran had an old well-healed right medial arthrotomy scar that was non-problematic.  The examiner stated that the Veteran had good quad muscles and gastroc muscles and that there was no muscle weakness.  The examiner remarked that no spasms were noted.  As to range of motion of the Veteran's right knee, the examiner indicated that flexion was to 140 degrees, with active and passive motion.  The examiner reported that the Veteran did have a pain flare-up with flexion at 75 degrees while weight bearing.  It was noted that without weight bearing, the Veteran did not have the same flare-up. The examiner stated that extension was full at 0 degrees.  The examiner reported that with repetitive active range of motion testing after three repetitions, the Veteran had right knee pain at 70 or 75 degrees of flexion.  The examiner related that he did hear some mild crepitus and a click or snap in the knee after several repetitions of flexion. 

The examiner indicated that in terms of the Veteran's activities of daily living, he remained independent.  The examiner stated that, as to the Veteran's job, prolonged standing could bother his right knee, but that he had no special limitations or functional restrictions at work.  The examiner indicated that the Veteran's major functional impact was chronic right knee pain and that he claimed he also had decreased stamina and endurance with repetitive use.  The examiner remarked that he saw no real functional loss, but that the Veteran did have some physical findings of mild crepitus and a snap or pop with extreme knee flexion. 

The examiner reported that there was no sign of any right knee effusion and that the patella tracked well.  The examiner stated that the Veteran had a mild degree of varus appearance to his knee as he stood.  The examiner indicated that the Veteran's right knee was stable on stressing of the joint, and that the meniscal, McMurray's, and Lachman's tests, as well as anterior cruciate ligament and posterior cruciate ligament stresses, were all stable.  It was noted that the Veteran did complain of pain in the medial joint line.  The examiner reported that mild crepitus was felt in the lateral joint line.  The examiner stated that, overall, the Veteran's right knee joint was felt to be stable.  The examiner noted that the Veteran did claim that he had weakness with repetitive active range of motion, but that he did not see any incoordination.  The examiner remarked that the Veteran's reported weakness was to a mild degree if it had to be rated.  The examiner indicated that he saw no evidence of subluxation or lateral instability and that there was no guarding. 

The examiner reported that the Veteran limped antalgically to the office, but that after the Veteran left, he displayed normal ambulation even though he claimed his knee was aggravated by the examination.  It was noted that the Veteran was not using any assistive devices other than a Neoprene slip-on sleeve over the right knee.  The examiner reported that knee X-rays showed femorotibial joint narrowing and spurring, as well as femoral patella spurring with enthesophytes along the superior border of each patella.  The examiner indicated that there was also a mild degree of osteopenia as well as chronic chondrocalcinosis in the right medial and lateral menisci.  The examiner commented that as the Veteran was getting older, he was developing some mild degenerative joint disease changes in his knee due to age, and wear and tear.  The diagnoses were right knee chronic chondrocalcinosis, mild osteopenia, and mild degenerative changes. 

At his October 2014 VA examination it was noted that the Veteran had a history of meniscectomy of the right knee in September 1966 and a second surgery in 1969 while in service.  The Veteran reported right knee pain most of the time with intermittent flare ups of pain with activity.  He described the pain as sharp in nature aggravated by walking up steps.  The Veteran stated that he felt that his knee "gives out" intermittently, and reported that the last time the knee "gave out" was approximately one month prior to the examination; he reported that he almost fell that time.  The VA examiner noted that he had reviewed the Veteran's medical records including the notes from Dr. Vasilakis.  It was noted that Dr. Vasilakis indicated in his report that the Veteran complained of his knee giving out at that time.  It was also noted that the Veteran used a cane intermittently.

On examination, the Veteran was able to flex the right knee to 120 degrees, and extend it to 0 degrees.  The examiner noted that pain caused functional loss during flexion, and that there was pain on examination of the medial joint and lateral joint line.  The Veteran could not perform repetitive use testing, as he was having pain on flexion of the right knee.  The examiner noted that pain reduced flexion in the knee to 80 degrees.  In addition, pain limited functional ability with flare-ups.  Muscle strength of the right knee during forward flexion was 4/5 and during extension was 5/5.  There was no atrophy.  The examiner noted that the Veteran did not have ankylosis.  It was also noted that the Veteran had a history of slight lateral instability and recurrent effusion of the right knee.  Joint stability testing of the right knee was performed and the examiner noted joint instability with normal Lachman and posterior drawer tests.  Medial instability was noted as 1+ and lateral instability was noted as normal.  The examiner indicated that the Veteran did not have recurrent patellar dislocation, shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  An MRI of the knee showed a lateral meniscal tear; a possible medial meniscus tear; Grade 2 chondrosis of the medial and patellofemoral compartments; and trace joint effusion.  It was noted that plain X-ray of the right knee done in October 2014 showed no acute fracture-dislocations; mild 3 compartment degenerative changes with chondrocalcinosis; and no intra-articular loose body.  There was objective evidence of crepitus.  The examiner noted under Functional Impact that the Veteran did have problems walking any distance and did walk with an antalgic gait on the right side.

The examiner noted that he had reviewed the conflicting medical evidence and provided the following opinion:

Examination of the patient reveals the patient has a right antalgic gait.  There is also crepitus in the right knee.  The patient does have limitation of motion of the right knee mostly secondary to pain.  The pain starts at approximately 80 degrees of flexion.  The patient does have guarding on motion of the right knee.  There appears to be slight to moderate instability of the knee on valgus pressure to the right knee.  This examiner reviewed the patient's medical records including the notes from Dr. Vasilakis.  Dr. Vasilakis notes in his report that the patient was complaining of his knee giving out at that time.  The patient describes episode of almost falling secondary to what he describes as the knee giving way.  Although at the time of the examination the patient was not in a flare.  He did have pain on movement of the right knee.  Since the patient was not in a flare.  The patient, however, does have loss of flexion from 120 degrees to 80 degrees secondary to pain.  

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015). 

The Veteran's right knee disability is currently evaluated as 20 percent disabling under Diagnostic Code 5257, with a separate 10 percent rating assigned under Diagnostic Code 5260 for limitation of flexion.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. 

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Moreover, Diagnostic Code 5256 provide for higher ratings for ankylosis.  Diagnostic Code 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage. Diagnostic Code 5263 provides for a 10 percent rating for genu recurvatum. 

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2015). VAOPGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability. 

In VAOPGCPREC 9-2004, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-2004. 

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008). 

Analysis

The Veteran's right knee disability, other than limitation of flexion, is currently evaluated as 20 percent disabling under Diagnostic Code 5257.  In addition, his limitation of flexion is separately evaluated as 10 percent disabling under Diagnostic Code 5260, effective October 29, 2014 (the date of the VA examination).  

Turning first to the right knee disability other than limitation of flexion, the evidence of record shows that the Veteran does not have more than moderate instability associated with the knee.  VA examinations in March 2007 and April 2011 documented the absence of knee laxity or subluxation.  Dr. Vasilakis also noted the absence of any significant instability or subluxation.  Although by the time of the October 2014 VA examination the Veteran did evidence some instability, the examiner described it as no more than slight to moderate in nature, and noted the absence of any dislocation.  Given the absence of more than moderate instability, the Board finds that a higher rating under Diagnostic Code 5257, which requires severe lateral instability or recurrent subluxation, have not been met.

The March 2007, April 2011 and October 2014 VA examinations consistently showed that despite the Veteran's complaints of right knee pain on range of motion testing, the Veteran has full range of knee extension, including after repetitive motion testing.  Accordingly, a higher rating under Diagnostic Code 5261, which would require limitation of extension, is not warranted.  The Board has considered whether a separate compensable rating is warranted for limitation of extension pursuant to VAOPGCPREC 9-2004, but concludes that such a separate rating is not for application.  Although the Veteran does have arthritis afflicting the right knee as well as pain in the knee and complaints of giving way, unlike with flexion of the knee, the evidence uniformly shows that the Veteran has full extension, even after repetitive motion testing, with no accompanying pain in that excursion of motion.  In addition, strength testing of the right knee on examination in October 2014 demonstrated no deficits in extension.  While the Veteran has at times demonstrated an antalgic gait, the gait has been shown on examination to normalize when the Veteran believes he is not being observed.  In any event, even assuming the Veteran's demonstration of an antalgic gait is credible, none of the medical evidence documents any functional impairment associated with extension of the knee, and the Veteran does not report any such impairment that is specific to knee extension.  Under these circumstances, the Board finds that a separate rating for extension of the right knee is not warranted.

Although the October 2014 examiner noted that diagnostic studies of the right knee showed the presence of meniscal tears, the evidence as a whole does not show any frequent locking or effusion into the joint as would warrant consideration of a separate 20 percent evaluation under Diagnostic Code 5258.  See VAOPGCPREC 9-98.  In this regard, the Veteran's complaints on examination have not included locking.  Moreover, the March 2007 and April 2011 examiners, as well as Dr. Vasilakis, specifically noted the absence of any effusion.  Although the diagnostic studies in 2014 showed some effusion, the effusion was described as trace in nature, and given the other medical reports on file, any effusion is clearly not frequent in occurrence.  The evidence as a whole shows that any impairment of the semilunar cartilage is manifested primarily by pain.  As pain and limitation of motion is specifically contemplated in the separate rating assigned the right knee for limitation of flexion, a separate rating for Diagnostic Code 5258 is prohibited.  See 38 C.F.R. § 4.14.  The Board notes that a maximum 20 percent evaluation is available under Diagnostic Code 5258, and so a higher rating for right knee disability under that code is not warranted.  In any event, as already discussed, the criteria for a 20 percent rating under Diagnostic Code 5258 have not been met in the absence of symptoms including frequent locking and effusion.  The same is true of Diagnostic Code 5259, which provides for a maximum 10 percent evaluation.  A separate rating based on that diagnostic code is not warranted because the symptoms of the removal of the semilunar cartilage, most notably pain, is already contemplated in the 10 percent rating assigned the limitation of knee flexion.

The Board has considered whether a higher rating is warranted under Diagnostic Code 5262, but finds that the evidence does not show malunion of the tibia and fibula, and certainly does not show marked knee disability.  The October 2014 VA examiner specifically noted the absence of any tibia or fibular impairment.  In addition, as the evidence clearly shows the right knee is not ankylosed, a higher rating under Diagnostic Code 5256 is not for application.

The Board acknowledges that Dr. Vasilakis believes the Veteran is entitled to a 30 percent rating for his knee disorder.  The Board points out, however, that the determination of the proper rating assignable for a disorder is an adjudicative matter that is outside the competency of Dr. Vasilakis.  The Board must, of course, consider the medical findings that form the basis for his opinion, but points out that Dr. Vasilakis did not report the Veteran's range of knee flexion or extension, or otherwise provide findings that would support assignment of a 30 percent evaluation.

In sum, the evidence as whole does not establish any basis for a rating higher than 20 percent for right knee disability other than limitation of flexion.  38 C.F.R. § 4.3.  

Turning to the separate rating for limitation of right knee flexion, the record shows that the Veteran has arthritis in the knee, as well as pain with range of motion and some weakness on flexion.  Notably, however, the Veteran is able to flex the knee to at least 110 degrees on examination.  Even when functional loss is taken into account after repetitive motion testing, the Veteran is able to flex the knee to at least 70 degrees.  A rating in excess of 10 percent requires flexion limited to at least 30 degrees.  Even considering the Veteran's complaints of pain and weakness, however, the Veteran is demonstrably able to flex the knee to 70 degrees or more.  The Board notes that the Veteran at times has demonstrated an antalgic gait, which two VA examiners noticed tends to normalize once the Veteran believes he is no longer being observed.  Even assuming the Veteran does have an antalgic gait, there is otherwise no evidence showing any other type of incoordination associated with his right knee disorder, a fact specifically noted by at least two VA examiners.  The Board finds that even when functional loss due to pain, weakness and antalgic gait are considered, flexion in the Veteran's right knee is not limited to 30 degrees or less.  Accordingly, a rating in excess of 10 percent for limitation of right knee flexion is denied.  38 C.F.R. § 4.3.  

The Board has reviewed the record to determine whether during any other period involved in this appeal the Veteran was entitled to a separate rating for limitation of flexion.  Notably, however, Dr. Vasilakis indicated in 2007 that there was no significant subluxation or instability, and the March 2007 and April 2011 examiners noted the absence of any subluxation or instability.  It was not until the date of the October 2014 examination that the Veteran demonstrated both instability of the knee and a compensable limitation of flexion (once arthritis and functional loss were taken into account).  

The Joint Motion accepted by the Court in April 2012 noted that the Board interpreted the opinion of Dr. Vasilakis to suggest that there was at least some instability or subluxation in the right knee.  The parties to the Joint Motion determined that the Board did not adequately explain why the clinical findings on the two subsequent VA examinations thus were entitled to greater evidentiary weight on the question of instability or subluxation than Dr. Vasilakis's opinion or the Veteran's lay statements that he experienced subluxation, instability and giving way of the knee.  The Board continues to find that the March 2007 and April 2011 VA examination reports are of greater probative value on that question.  First, in reviewing the opinion again, the Board acknowledges that it is actually unclear whether Dr. Vasilakis was suggesting there was some instability or subluxation present in the knee.  The use by Dr. Vasilakis of the term significant subluxation or instability is not necessarily synonymous with saying there is some subluxation or instability.  In any event, even taking Dr. Vasilakis's opinion to indicate that there was some level of subluxation or instability, he did not quantify the level of subluxation or instability.  In the absence of such quantification, it is unreasonable to equate no "significant" symptoms with even the "slight" level of symptoms required for a compensable rating under Diagnostic Code 5257.  In other words, it is unreasonable to equate a non-significant level of symptomatology with a significant level of symptomatology through the use of an assumption (namely that the physician meant to suggest there was some symptomatology).

Even taking Dr. Vasilakis's statement as establishing that the Veteran had some instability or subluxation in the knee, the two subsequent VA examinations, conducted years apart, both found no evidence of subluxation or instability.  Both examinations were conducted for the express purpose of evaluating the knee for rating purposes, and consequently both examiners were well aware of the relevant symptoms and findings to report.  Both examiners examined the right knee, and neither found any indication of subluxation or instability.  Given that Dr. Vasilakis's opinion does not reasonably indicate any compensable level of instability or subluxation, and as the subsequent two VA examinations are consistent with each other in findings over a lengthy period of time, and were conducted for the express purpose of eliciting relevant complaints and findings for rating the knee, the Board finds that the medical evidence prior to April 2014 outweighs the probative value of the Veteran's assertions of instability and subluxation, and the medical evidence in fact shows that the Veteran did not have such symptoms.  The Board also points out that at his April 2011 examination, the Veteran clarified that he only felt like the knee could give way.  Under these circumstances, the Board finds that the Veteran did not exhibit instability or subluxation in the knee during the appeal period and prior to April 2014.

Under these circumstances, and in light of the above, the Board finds that a separate rating for limitation of flexion was not warranted for the period prior to October 29, 2014.

In arriving at the above conclusions, the Board is sympathetic to the Veteran and does not question the sincerity of his belief that his right knee disorder warrants a higher rating.  Moreover, the Board recognizes that the Veteran is competent to report symptoms such as pain, weakness, and giving way which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board considers the Veteran's contentions in these matters to be credible in the absence of any evidence to the contrary.  See Caluza, 7 Vet. App. At 511-12.  Nevertheless, the Board observes that, as a lay person without the appropriate medical expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of right knee disorder within the context of the applicable schedular or extraschedular rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, the Veteran's contentions, standing alone, are insufficient to refute the probative assessments of the VA and private clinicians upon which the Board has relied in determining the most appropriate ratings for that service-connected disability.

In conclusion, the preponderance of the evidence is against an evaluation in excess of 20 percent for the service-connected right knee disability, and to an evaluation in excess of 10 percent for limitation of right knee flexion.  The Board has been mindful of the "benefit-of-the-doubt" rule, but in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In making the above determinations, the Board has confined its analysis to the parameters of the VA Rating Schedule.  38 C.F.R. Part 4.  Hence, the Board must now consider whether the Veteran's right knee disorder presents an exceptional case such that an extraschedular rating may be in order.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2014) . Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Indeed, this is especially the case with respect to the musculoskeletal rating criteria, detailed above, which expressly contemplate limitation of motion and other functional impairment as factors in schedular evaluation.  38 C.F.R. § 4.71(a).  The schedular criteria also provide compensation for surgery and the recooperation period, thereby taking into account any additional impairment derived from hospitalization.  Consequently, the Board finds that such criteria not only adequately describe the severity and symptoms of the Veteran's right knee disorder but also comprehensively reflect the employment interference and hospitalization associated with that service-connected disability.   The Veteran has not described or demonstrated right knee symptoms that are not contemplated by the rating criteria.  His symptoms include pain, weakness, instability, and limitation of motion.  All are contemplated by the respective rating criteria.

The competent evidence does not show that the disability caused marked interference with employment, requires frequent hospitalizations, or otherwise produce impairment unrecognized by the schedule.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In light of the foregoing, the Board finds that the first two prongs of the Thun test are not met in this case.  38 C.F.R. § 3.321(b)(1).  That three-part test, as noted above, is cumulative in nature as all three of its criteria must be established in order to justify the assignment of an extraschedular rating.  Therefore, even if the Veteran were to meet the third and final prong of the test, he would still not be entitled to such a rating.  Accordingly, the Board concludes that it would be both unnecessary and a waste of VA resources to refer the Veteran's claim for further extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a TDIU due to service-connected disability.  As noted above, the Veteran's right knee disability has been rated as 20 percent disabling under Diagnostic Code 5257, with a separate 10 percent assigned under Diagnostic Code 5260.  In this case, VA treatment records reveal that the Veteran is retired after working for the Post Office for over 30 years.  At no point throughout the appeal period has it been alleged or shown that the Veteran's right knee disability causes him to be unable to secure and follow substantially gainful employment.  While working, he repeatedly denied any significant interference of his knee disability with his job.  The Board consequently finds the matter of a TDIU has not been raised by the record, and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A rating in excess of 20 percent for right knee disability, other than limitation of flexion, is denied.

A rating in excess of 10 percent for right knee flexion is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


